UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 98-4050
CLIFFORD WIGGS, a/k/a Wiz,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 98-4215
DAVID FIELDS,
                Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-95-194)

                         Argued: April 5, 2001

                      Decided: September 11, 2001

    Before WILKINS, KING, and GREGORY, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.
2                      UNITED STATES v. WIGGS
                             COUNSEL

ARGUED: Michael S. Seekings, MULLEN, WYLIE & SEEKINGS,
Charleston, South Carolina for Appellant Wiggs; James Kevin
Holmes, THE STEINBERG LAW FIRM, Charleston, South Carolina,
for Appellant Fields. Robert Hayden Bickerton, Assistant United
States Attorney, Charleston, South Carolina, for Appellee. ON
BRIEF: Scott N. Schools, United States Attorney, Charleston, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Clifford Wiggs and David Fields (collectively, "Appellants")
appeal their convictions and sentences for offenses related to their
involvement in a drug trafficking conspiracy, arguing, inter alia, that
they were sentenced in violation of Apprendi v. New Jersey, 530 U.S.
466 (2000). We affirm in part, vacate in part, and remand for resen-
tencing of Wiggs.

                                  I.

   The drug transactions at the heart of Appellants’ criminal conduct
occurred in the early 1990s in Beaufort, South Carolina. Appellants
sold cocaine base, which they often obtained from Katrina Yates.
After completing drug transactions, Appellants would sometimes wire
the proceeds to Yates to facilitate the purchase of additional cocaine
base.

   Wiggs and Fields had numerous encounters with law enforcement
before they were indicted in 1995. For example, Wiggs was arrested
in 1993 when law enforcement officers approached Wiggs in a super-
                        UNITED STATES v. WIGGS                         3
market while responding to a call about an individual possessing a
weapon. Wiggs dropped a bottle containing cocaine base and subse-
quently denied ownership of the bottle and gave the officers a false
name. Outside the supermarket, the officers observed Fields waiting
by a vehicle in which they found a firearm. On another occasion in
1993, officers observed Wiggs drop a container of cocaine base
across a fence as the officers attempted to speak with him.

   A federal grand jury returned an indictment against Katrina Yates
in June 1995, and a superseding indictment named Wiggs and Fields
and four other defendants. Count One of a 22-count superseding
indictment charged Wiggs, Fields, and others with conspiring to pos-
sess with the intent to distribute and to distribute an unspecified quan-
tity of cocaine and cocaine base between January 1, 1991 and
September 13, 1995. See 21 U.S.C.A. § 846 (West 1999). Fields also
was charged in Count Seven with possessing with the intent to distrib-
ute an unspecified quantity of cocaine base. See 21 U.S.C.A. § 841(a)
(West 1999). Count Eight charged Yates, Fields, and Wiggs with con-
spiring to commit money laundering. See 18 U.S.C.A. § 1956(h)
(West 2000). Finally, Count Nine charged Wiggs with money laun-
dering, and Counts 10-16 charged Fields with the same offense. See
18 U.S.C.A. § 1956(a) (West 2000).

   Following a trial, Fields and Wiggs were convicted on all counts.
The district court determined Fields’ offense level to be 43, resulting
in a presumptive life sentence under the guidelines. See United States
Sentencing Guidelines Manual, Ch. 5, Pt. A (1997) (sentencing table).
The district court imposed a sentence of life imprisonment for Count
One and 240-month concurrent sentences for each remaining count.
As for Wiggs, the district court determined his offense level to be 37,
resulting in a guideline range of 360 months to life imprisonment.
However, the court concluded that a life sentence was statutorily
required for Count One based on its findings that Wiggs was respon-
sible for 50 grams or more of cocaine base and had two prior felony
drug convictions. See 21 U.S.C.A. § 841(b)(1)(A) (West 1999 &
Supp. 2001). The court also imposed concurrent 240-month sentences
for each of the remaining counts.
4                       UNITED STATES v. WIGGS
                                   II.

   Although Appellants raise numerous allegations of error and have
filed pro se and supplemental briefs, only their contention that their
sentences violated Apprendi warrants discussion. Fields and Wiggs
maintain that their convictions for conspiring to possess with the
intent to distribute and to distribute cocaine and cocaine base sub-
jected them to maximum penalties of 20 years and 30 years, respec-
tively, pursuant to 21 U.S.C.A. § 841(b)(1)(C) (West Supp. 2001).*

   Because Appellants failed to raise this claim before the district
court, our review is for plain error. See Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 731-32 (1993). In order to demonstrate
plain error, Appellants must show that an error occurred, that the error
was plain, and that the error affected their substantial rights. See
Olano, 507 U.S. at 732; United States v. Jackson, 124 F.3d 607, 614
(4th Cir. 1997). If Appellants can satisfy these requirements, then we
have discretion to correct the error, but we will not exercise that dis-
cretion "unless the error ‘seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings.’" Olano, 507 U.S. at 732
(second alteration in original) (quoting United States v. Young, 470
U.S. 1, 15 (1985)).

   We conclude that Fields and Wiggs have both demonstrated error.
Although Appellants’ convictions on the drug conspiracy charge sub-
jected them to maximum statutory penalties of 20 years and 30 years,
respectively, see 21 U.S.C.A. § 841(b)(1)(C), each Appellant received
a life sentence on that count. As explained in United States v. Prom-
ise, 255 F.3d 150, 156-57 (4th Cir. 2001) (en banc), this was error.
Moreover, the error was plain. See id. at 160. Accordingly, we turn
to the question of whether the error affected Appellants’ substantial
rights.

  *Wiggs’ statutory maximum sentence for Count One was greater
because the district court found that Wiggs had two prior felony drug
convictions. See 21 U.S.C.A. § 841(b)(1)(C). The Apprendi rule does not
apply to penalty enhancements based on prior convictions. See Apprendi,
530 U.S. at 490.
                        UNITED STATES v. WIGGS                         5
   An error affects substantial rights when it is prejudicial, i.e., when
it "actually affect[s] the outcome of the proceedings." United States
v. Hastings, 134 F.3d 235, 240 (4th Cir. 1998). Fields cannot demon-
strate that the error affected his substantial rights because he was con-
victed of 10 offenses carrying a maximum statutory penalty of 20
years each, for a total potential penalty of 200 years imprisonment.
With an offense level of 43, the guidelines provided for a presumptive
life sentence for Fields. See U.S.S.G., Ch. 5, Pt. A (sentencing table).
Had the district court been aware when it sentenced Fields that the
maximum penalty for his conspiracy conviction was 20 years,
U.S.S.G. § 5G1.2(d) would have obligated the court to approximate
a life sentence "by imposing a term of imprisonment of 240 months
or less on each count of conviction and ordering those terms to be
served consecutively to achieve the total punishment mandated by the
guidelines." United States v. Angle, 254 F.3d 514, 518 (4th Cir. 2001)
(en banc). By so doing, the district court would have achieved "the
functional equivalent of life without parole." United States v. Saccoc-
cia, 58 F.3d 754, 786 n.28 (1st Cir. 1995) (approving a 660-year sen-
tence imposed pursuant to § 5G1.2(d) as the functional equivalent of
a life sentence). Because the district court would have been required
to impose the functional equivalent of a life sentence even had it fol-
lowed Apprendi, the imposition of a life sentence did not affect
Fields’ substantial rights.

   In contrast to Fields, Wiggs has demonstrated prejudice from the
error in imposing a sentence greater than that allowed under
§ 841(b)(1)(C). The statutory maximum penalties for Wiggs’ crimes
of conviction were 30, 20, and 20 years, respectively, for a total
potential maximum penalty of 70 years imprisonment. A 70-year term
would not necessarily be functionally equivalent to a life sentence
because Wiggs, who was 27 when he was sentenced, could live long
enough to be released after completing his sentence. Accordingly,
Wiggs’ substantial rights were affected by the error.

   With Wiggs having satisfied the first three prongs of plain error
review, we are left with the question of whether to exercise our dis-
cretion to notice the error. In Promise, those members of the en banc
court who considered the question were equally divided regarding
whether to notice an Apprendi error like the errors here. Compare
Promise, 255 F.3d at 161-64 (Wilkins, J., joined by Wilkinson, C.J.,
6                      UNITED STATES v. WIGGS
and Williams and Traxler, JJ.) (arguing that error should not be
noticed), with id. at 186-91 (Motz, J., joined by Widener, Michael,
and King, JJ.) (arguing that error should be noticed). Thus, the ques-
tion was left open for a subsequent panel. Recently, a panel of this
court held that the imposition of a sentence greater than that allowed
by a defendant’s conviction must be noticed on plain error review.
See United States v. Cotton, ___ F.3d ___, 2001 WL 901259, at *5-
*6 (4th Cir. Aug. 10, 2001). We are bound by Cotton and accordingly
must notice the plain error in Wiggs’ sentence. See Etheridge v. Nor-
folk & W. Ry. Co., 9 F.3d 1087, 1090 (4th Cir. 1993) ("A decision of
a panel of this court becomes the law of the circuit and is binding on
other panels unless it is overruled by a subsequent en banc opinion
of this court or a superseding contrary decision of the Supreme
Court." (internal quotation marks omitted)).

                                  III.

   After consideration of Appellants’ briefs, including their pro se and
supplemental briefs, we conclude that Appellants’ other allegations of
error are without merit. Accordingly, we affirm Appellants’ convic-
tions and Fields’ sentence and remand for resentencing of Wiggs.

    AFFIRMED IN PART, VACATED IN PART, AND REMANDED